Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Harold Thomas Davis is suspended from the practice of law for 30 days and until he makes restitution of $750 to Eric Snap. Suspension effective October 17, 2005. Respondent Harold Thomas Davis shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.